Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 01/14/2021. The changes and remarks disclosed therein have been considered. Claims 1-20 have been cancelled by the amendment. Claims 21-40 have been added. Therefore, claims 21-40 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21, 29, 36 recites, “receiving a first program command for a second portion of the memory cells …in response to the first program command, performing a first program operation on a second portion of the memory cells while the first erase operation is suspended”, examiner is not sure whether the later mentioned “a second portion” is same or different from previous mentioned “a second portion”, thus renders this limitation vague and indefinite. For the purpose of continuing examination, the later mentioned “a second portion” is interpreted as “the second portion”.
erase operation is successfully suspended”.
Claims 22-28, 30-35, 37-40 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependency on claim 21, 29 and 36.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25, 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over 	Dalvi PG PUB 20050024954 (hereinafter Dalvi), in view of Kim PG PUB 20070198768 (hereinafter Kim).

Regarding independent claim 21, Dalvi teaches an apparatus (title of Dalvi) comprising: 
a memory array comprising memory cells (memory array 212 in figure 3 of Dalvi, [0036] of Dalvi, “…main memory 212 includes flash memory cells that include electrically isolated gates referred to as floating gates…”); and 
a memory device control unit (circuit excluding 212 in figure 3 of Dalvi) configured to perform operations on the memory array, the operations comprising: 
1405 of figure 13 of Dalvi, [0083] of Dalvi, “…Once the flash memory device 200 receives an erase command (or command sequence) in step 1401 and the address of the memory location to be erased in step 1402, the status register 206 is updated at step 1403 to indicate that the control logic is busy performing an erase operation…”) on a first portion (“address” in 1402 of figure 13 of Dalvi) of the memory cells; 
receiving a first program command (1605 in figure 15 of Dalvi) for a second portion (address indicated in 902 in figure 8 of Dalvi) of the memory cells, and suspending the first erase operation (yes branch after 1601 in figure 15 of Dalvi) in response to (figures 15/ 16 of Dalvi teaches erase operation is suspended in 1601, and resumed after completing program operation in 1606) the first program command (1605 in figure 15 of Dalvi); 
in response to the first program command (901 in figure 8 of Dalvi), performing a first program operation on a second portion (address indicated in 902 in figure 8 of Dalvi, 112 rejection above) of the memory cells while the first erase operation is suspended (step 1606 of figure 15 teaches to suspend an erase operation and start perform a program operation, whereas step 1101 of figure 10 teaches program operation can be suspended and perform a read operation in step 1106 of figure 10 of Dalvi); 
receiving an additional command (“read command” in 1105 in figure 10 of Dalvi) that requires suspension of the first program operation (1101 in figure 10 of Dalvi).
But Dalvi does not teach determining whether the first program operation (901 in figure 8) has exceeded a finished threshold; and in response to determining that the first program operation has exceeded the finished threshold, ignoring the additional command.  
However, Kim teaches in figure 4 and abstract a method for operating flash memory according to priority order which ensures fast response time ([0003] of Kim). Kim teaches in [0017] and figure 4 that the control unit to continue with current in-progress first operation if the remaining time of the first operation is less than suspension time of the first operation. The advantage of doing so would be “to [0003] of Kim).
Dalvi and Kim are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Dalvi and Kim before him, to modify the operation suspension method of Dalvi to further include the Suspension Criteria of Kim, because Kim provide a method of “operating a flash memory according to a priority order, which ensures fast response time” (see [0003] of Kim). Therefore, it would have been obvious to combine Dalvi and Kim such that a memory device control unit (circuit excluding 212 in figure 3 of Dalvi) configured to perform operations on the memory array, the operations comprising: determining whether the first program operation (901 in figure 8 of Dalvi, or first operation in figure 4 of Kim) has exceeded a finished threshold (NO branch after S130 in figure 4 of Kim, “finished threshold” can be interpreted as point of time that after this point the remaining time of the operation will be less than the suspension time of the operation per figure 4 of Kim); and in response to determining that the first program operation has exceeded the finished threshold (S170/S180 in figure 4 of Kim), ignoring the additional command (S170/S180 in figure 4 of Kim).  

Regarding claim 22, the combination of Dalvi and Kim teaches the apparatus of claim 21, wherein the operations further comprise: 
performing a second erase operation (another erase operation indicated as 1405 of figure 13 of Dalvi, [0083] of Dalvi, “…Once the flash memory device 200 receives an erase command (or command sequence) in step 1401 and the address of the memory location to be erased in step 1402, the status register 206 is updated at step 1403 to indicate that the control logic is busy performing an erase operation…”) on a third portion (“address” in 1402 of figure 13 of Dalvi) of the memory cells; 
another program operation such as 1605 in figure 15 of Dalvi) for a fourth portion (address indicated in 902 in figure 8 of Dalvi) of the memory cells, and suspending the second erase operation (yes branch after 1601 in figure 15 of Dalvi) in response to (figures 15/ 16 teaches erase operation is suspended in 1601, and resumed after completing program operation in 1606) the second program command (1605 in figure 15 of Dalvi); in response to the second program command (901 in figure 8 of Dalvi), performing the second program operation on the fourth portion (address indicated in 902 in figure 8 of Dalvi) of the memory cells while the second erase operation is suspended (step 1606 of figure 15 teaches to suspend an erase operation and start perform a program operation, whereas step 1101 of figure 10 teaches program operation can be suspended and perform a read operation in step 1106 of figure 10 of Dalvi); 
receiving a subsequent command (“read command” in 1105 in figure 10 of Dalvi) that requires suspension of the second program operation (1101 in figure 10 of Dalvi); 
determining whether the second program operation (901 in figure 8 of Dalvi, or first operation in figure 4 of Kim) has exceeded a finished threshold (YES branch after S130 in figure 4 of Kim, “finished threshold” can be interpreted as point of time that after this point the remaining time of the operation will be less than the suspension time of the operation per figure 4 of Kim); in response to determining that the second program operation has not exceeded the finished threshold (YES branch after S130 in figure 4 of Kim, “finished threshold” can be interpreted as point of time that after this point the remaining time of the operation will be less than the suspension time of the operation per figure 4 of Kim), suspending the second program operation (S140 in figure 4 of Kim), and executing the subsequent command (S150 in figure 4 of Kim).  

Regarding claim 23, the combination of Dalvi and Kim teaches the apparatus of claim 22, wherein executing the subsequent command (“read command” in 1105 in figure 10 of Dalvi) includes read address of 1106 in figure 10 of Dalvi) of the memory cells while the second erase operation (1601 in figure 15 of Dalvi) and the second program operation are suspended (1101 in figure 10 of Dalvi).  

Regarding claim 24, the combination of Dalvi and Kim teaches the apparatus of claim 23, wherein the memory device control unit is to resume the second program operation (1201 in figure 11 of Dalvi) after the read operation is completed (1107 in figure 10 of Dalvi).  

Regarding claim 25, the combination of Dalvi and Kim teaches the apparatus of claim 23, wherein the memory device control unit is to resume the second erase operation (1701 in figure 16 of of Dalvi) after the read operation is completed (1107 in figure 10 of Dalvi). 
 
Regarding claim 27, the combination of Dalvi and Kim teaches the apparatus of claim 21, wherein the memory device control unit (circuit excluding 212 in figure 3 of Dalvi) includes register circuitry (206 in figure 3 of Dalvi) to store status information as to one or more ongoing operations ([0003], “…Status registers are often used to store status information relating to the internal operations... store information in a status register to indicate whether an operation (e.g., an erase operation, a programming operation, a read operation, etc.) is in progress or is completed…”)  

Regarding claim 28, the combination of Dalvi and Kim teaches the apparatus of claim 21, wherein the memory device control unit (circuit excluding 212 in figure 3 of Dalvi) includes a register (206 in figure 3 of Dalvi) to store a bit to indicate whether the first erase operation is successfully suspended (1602 in figure 15 of Dalvi, [0087] of Dalvi, “…the control logic updates the status register 206 to indicate that the erase operation is suspended, as shown in step 1602...”)  and whether the first 1102 in figure 10 of Dalvi, [0074] of Dalvi, “…update the status register 206 to indicate that the programming operation is suspended…”)   

Regarding independent claim 29, the combination of Dalvi and Kim teaches an apparatus (title of Dalvi) comprising: 
a memory device comprising memory cells (memory array 212 in figure 3 of Dalvi, [0036] of Dalvi, “…main memory 212 includes flash memory cells that include electrically isolated gates referred to as floating gates…”); and 
a memory controller (circuit excluding 212 in figure 3 of Dalvi) to cause the memory device to perform operations on the memory cells, the operations comprising: 
performing a first erase operation (1405 of figure 13 of Dalvi, [0083] of Dalvi, “…Once the flash memory device 200 receives an erase command (or command sequence) in step 1401 and the address of the memory location to be erased in step 1402, the status register 206 is updated at step 1403 to indicate that the control logic is busy performing an erase operation…”) on a first portion (“address” in 1402 of figure 13 of Dalvi) of the memory cells; 
receiving a first program command (1605 in figure 15 of Dalvi) for a second portion (address indicated in 902 in figure 8 of Dalvi) of the memory cells, and suspending the first erase operation (yes branch after 1601 in figure 15 of Dalvi) in response to (figures 15/ 16 teaches erase operation is suspended in 1601, and resumed after completing program operation in 1606) the first program command (1605 in figure 15 of Dalvi); 
in response to the first program command (901 in figure 8 of Dalvi), performing a first program operation on a second portion (address indicated in 902 in figure 8 of Dalvi, 112 rejection above) of the memory cells while the first erase operation is suspended (step 1606 of figure 15 of Dalvi teaches to suspend an erase operation and start perform a program operation, whereas step 1101 of figure 10 teaches program operation can be suspended and perform a read operation in step 1106 of figure 10 of Dalvi); 
receiving an additional command (“read command” in 1105 in figure 10 of Dalvi) that requires suspension of the first program operation (1101 in figure 10 of Dalvi);
 determining whether the first program operation (901 in figure 8 of Dalvi, or first operation in figure 4 of Kim) has exceeded a finished threshold (NO branch after S130 in figure 4 of Kim, “finished threshold” can be interpreted as point of time that after this point the remaining time of the operation will be less than the suspension time of the operation per figure 4 of Kim); and in response to determining that the first program operation has exceeded the finished threshold (YES branch after S130 in figure 4 of Kim, “finished threshold” can be interpreted as point of time that after this point the remaining time of the operation will be less than the suspension time of the operation per figure 4 of Kim), ignoring the additional command (S170/S180 in figure 4 of Kim).  

Regarding claim 30, the combination of Dalvi and Kim teaches the apparatus device of claim 29, wherein the operations further comprise: 
performing a second erase operation (another erase operation indicated as 1405 of figure 13 of Dalvi, [0083] of Dalvi, “…Once the flash memory device 200 receives an erase command (or command sequence) in step 1401 and the address of the memory location to be erased in step 1402, the status register 206 is updated at step 1403 to indicate that the control logic is busy performing an erase operation…”) on a third portion (“address” in 1402 of figure 13 of Dalvi) of the memory cells; 
receiving a second program command (another program operation such as 1605 in figure 15 of Dalvi) for a fourth portion (address indicated in 902 in figure 8 of Dalvi) of the memory cells, and suspending the second erase operation (yes branch after 1601 in figure 15 of Dalvi) in response to figures 15/ 16 teaches erase operation is suspended in 1601, and resumed after completing program operation in 1606) the second program command (1605 in figure 15 of Dalvi); 
in response to the second program command (901 in figure 8 of Dalvi), performing the second program operation on the fourth portion (address indicated in 902 in figure 8 of Dalvi) of the memory cells while the second erase operation is suspended (step 1606 of figure 15 teaches to suspend an erase operation and start perform a program operation, whereas step 1101 of figure 10 teaches program operation can be suspended and perform a read operation in step 1106 of figure 10 of Dalvi); 
receiving a subsequent command (“read command” in 1105 in figure 10 of Dalvi) that requires suspension of the second program operation (1101 in figure 10 of Dalvi); 
determining whether the second program operation (901 in figure 8 of Dalvi, or first operation in figure 4 of Kim) has exceeded a finished threshold (YES branch after S130 in figure 4 of Kim, “finished threshold” can be interpreted as point of time that after this point the remaining time of the operation will be less than the suspension time of the operation per figure 4 of Kim); in response to determining that the second program operation has not exceeded the finished threshold (YES branch after S130 in figure 4 of Kim, “finished threshold” can be interpreted as point of time that after this point the remaining time of the operation will be less than the suspension time of the operation per figure 4 of Kim), suspending the second program operation (S140 in figure 4 of Kim), and executing the subsequent command (S150 in figure 4 of Kim).  

Regarding claim 31, the combination of Dalvi and Kim teaches the apparatus device of claim 29, wherein the memory controller (circuit excluding 212 in figure 3 of Dalvi) is to cause the memory device to: perform a second erase operation (another erase operation indicated as 1405 of figure 13 of Dalvi, [0083] of Dalvi, “…Once the flash memory device 200 receives an erase command (or command sequence) in step 1401 and the address of the memory location to be erased in step 1402, the status register 206 is updated at step 1403 to indicate that the control logic is busy performing an erase operation…”) on a third portion (“address” in 1402 of figure 13 of Dalvi) of the memory cells; 
suspend the second erase operation (yes branch after 1601 in figure 15 of Dalvi) in response to an erase suspend command (1504 in figure 14 of Dalvi); and 
perform a second program operation (another program operation such as 1605 in figure 15 of Dalvi) on a fourth portion (address indicated in 902 in figure 8 of Dalvi) of the memory cells while the second erase operation is suspended.  

Regarding claim 32, the combination of Dalvi and Kim teaches the apparatus device of claim 31, wherein the memory controller (circuit excluding 212 in figure 3 of Dalvi) is to cause the memory device to: suspend the second program operation in response to a program suspend command (1004 in figure 9 of Dalvi); and perform a read operation (1106 in figure 10 of Dalvi) on a fifth portion (read address of 1106 in figure 10 of Dalvi) of the memory cells while the second erase operation (1601 in figure 15 of Dalvi) and the second program operation (1101 in figure 10 of Dalvi) are suspended.  

Regarding claim 33, the combination of Dalvi and Kim teaches the apparatus device of claim 32, wherein the memory controller (circuit excluding 212 in figure 3 of Dalvi) is to cause the memory device to resume the second program operation (1201 in figure 11 of Dalvi) and the second erase operation (1701 in figure 16 of Dalvi) after the read operation is completed.  

Claims 26, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over 	Dalvi PG PUB 20050024954 (hereinafter Dalvi), in view of Kim PG PUB 20070198768 (hereinafter Kim), further in view of Brown US Patent 6633950 (hereinafter Brown). 

Regarding claim 26, the combination of Dalvi and Kim teaches the apparatus device of claim 23, but does not teach wherein the memory device control unit is to prevent an additional operation from being performed while the second program operation (1101 in figure 10 of Dalvi) and the second erase operation (1601 in figure 15 of Dalvi) are suspended.  
However, Brown teaches in col 12 lines 39-col13 lines 18 and figure 14 that “erase operation has a relatively low priority” (see col 12 lines 45-46 of Brown), “The program operation has a higher priority, such that all other operations can preempt it” (see col 12 lines 47-48 of Brown), and read operation has higher priority compared to program operation (see col 13 lines 15-20 of Brown, “…only certain operations are allowed while a program operation is suspended. For one embodiment, read… are the only operations allowed…”). Therefore, only read operation can interrupt an on-going program operation. Therefore, if an additional operation is a program or erase operation, the control unit will prevent an additional erase operation to be performed on the memory array while the erase operation and the program operation are suspended, in order to improve device performance.
Dalvi, Kim and Brown are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Dalvi, Kim and Brown before him, to modify the operation suspension method of Dalvi to include the Suspension Criteria of Kim, to further include the priority level of Brown, such that the control unit is to prevent an additional erase operation to be performed on the memory array while the erase operation and the program operation are suspended, in order to improve device performance.

Regarding claim 34, the combination of Dalvi, Kim and Brown teaches the apparatus device of claim 32, wherein the memory device is to prevent an additional erase operation from being performed while the second program operation and the second erase operation are suspended (see col 13 lines 15-20 of Brown, “…only certain operations are allowed while a program operation is suspended. For one embodiment, read… are the only operations allowed…”).  

Regarding claim 35, the combination of Dalvi, Kim and Brown teaches the apparatus device of claim 32, wherein the memory device is to prevent an additional program operation from being performed while the second program operation and the second erase operation are suspended (see col 13 lines 15-20 of Brown, “…only certain operations are allowed while a program operation is suspended. For one embodiment, read… are the only operations allowed…”).  
  
Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal PG PUB 20160163397 (hereinafter Sehgal), in view of Dalvi PG PUB 20050024954 (hereinafter Dalvi), further in view of Kim PG PUB 20070198768 (hereinafter Kim).

Regarding independent claim 36, Sehgal teaches a solid state drive ("solid state disk " in [0002] of Sehgal) comprising: 
an interface (interface indicated in [0024] of Sehgal, “…interface between storage controller 202 and non-volatile memory systems 100 may be a bus interface, such as a serial advanced technology attachment ( SATA) or peripheral component interface express (PCIe) interface…”); 
a memory controller (202, figure 1B of Sehgal) coupled to the interface (interface indicated in [0024] of Sehgal); and 
a memory device (100, figure 1B of Sehgal) coupled to the controller (202, figure 1B of Sehgal), the memory controller (202, figure 1B of Sehgal) configured to cause the memory device to perform operations.

However, Dalvi teaches the operations comprising: 
performing a first erase operation (1405 of figure 13 of Dalvi, [0083] of Dalvi) on a first portion (“address” in 1402 of figure 13 of Dalvi) of the memory cells; 
receiving a first program command (1605 in figure 15 of Dalvi) for a second portion (address indicated in 902 in figure 8 of Dalvi) of the memory cells, and suspending the first erase operation (yes branch after 1601 in figure 15 of Dalvi) in response to (figures 15/ 16 of Dalvi teaches erase operation is suspended in 1601, and resumed after completing program operation in 1606) the first program command (1605 in figure 15 of Dalvi); 
in response to the first program command (901 in figure 8 of Dalvi), performing a first program operation on a second portion (address indicated in 902 in figure 8 of Dalvi, 112 rejection above) of the memory cells while the first erase operation is suspended (step 1606 of figure 15 of Dalvi teaches to suspend an erase operation and start perform a program operation, whereas step 1101 of figure 10 teaches program operation can be suspended and perform a read operation in step 1106 of figure 10 of Dalvi); 
receiving an additional command (“read command” in 1105 in figure 10 of Dalvi) that requires suspension of the first program operation (1101 in figure 10 of Dalvi).

But the combination of Sehgal and Dalvi does not teach determining whether the first program operation has exceeded a finished threshold; and in response to determining that the first program operation has exceeded the finished threshold, ignoring the additional command.  
However, Kim teaches in figure 4 and abstract a method for operating flash memory according to priority order which ensures fast response time ([0003] of Kim). Kim teaches in [0017] and figure 4 that the control unit to continue with current in-progress first operation if the remaining time of the first operation is less than suspension time of the first operation. The advantage of doing so would be “to operating a flash memory according to a priority order, which ensures fast response time” ([0003] of Kim).
Sehgal, Dalvi and Kim are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Sehgal, Dalvi and Kim before him, to modify the flash system of Sehgal to include the operation suspension method of Dalvi, to further include the Suspension Criteria of Kim, because Kim provide a see [0003] of Kim). Therefore, it would have been obvious to combine Sehgal, Dalvi and Kim such that determining whether the first program operation (901 in figure 8 of Dalvi, or first operation in figure 4 of Kim) has exceeded a finished threshold (NO branch after S130 in figure 4 of Kim, “finished threshold” can be interpreted as point of time that after this point the remaining time of the operation will be less than the suspension time of the operation per figure 4 of Kim); and in response to determining that the first program operation has exceeded the finished threshold (S170/S180 in figure 4 of Kim), ignoring the additional command (S170/S180 in figure 4 of Kim).  

Regarding claim 37, the combination of Sehgal, Dalvi and Kim teaches the solid state drive of claim 36, wherein the memory device includes a command decoder (a decoder which decodes “programming command” in 901 in figure 8 of Dalvi and decodes “READ command” in 1605 in figure 15 of Dalvi) to decode information received from the memory controller to provide the first program command (901 in figure 8 of Dalvi) and the additional command (1605 in figure 15 of Dalvi.  

Regarding claim 38, the combination of Sehgal, Dalvi and Kim teaches the solid state drive of claim 37, wherein the command decoder (a decoder which decodes “erase resume command” in 1701 in figure 16 of Dalvi and decodes “READ command” in 1605 in figure 15 of Dalvi) is to decode additional information received from the memory controller and provide an erase resume command (“erase resume command” in 1701 in figure 16 of Dalvi) to cause the memory device to resume the first erase operation.  

Regarding claim 39, the combination of Sehgal, Dalvi and Kim teaches the solid state drive of claim 36, wherein the interface (interface indicated in [0024] of Sehgal, “…interface between storage controller 202 and non-volatile memory systems 100 may be a bus interface, such as a serial advanced technology attachment ( SATA) or peripheral component interface express (PCIe) interface…”) includes a connector having a form factor complying with one of Peripheral Component Interconnect Express (PCIe) specification, Serial Advanced Technology Attachment (SATA) specification, and Serial Attached Small Computer System Interface (SAS) specification.  

Regarding claim 40, the combination of Sehgal, Dalvi and Kim teaches the solid state drive of claim 36, wherein the memory controller (202, figure 1B of Sehgal) includes a first integrated circuit chip (202, figure 1B of Sehgal) and the memory device (100, figure 1B of Sehgal) includes a second integrated circuit chip (100, figure 1B of Sehgal, [0065] of Sehgal, “…a controller for memory read-write operations may be located on a separate controller chip...”).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824